June 29, 2012


Mr. David L. Brenner
Burns Anderson Jury & Brenner LLP
P. O. Box 26300
Austin, TX 78755-6300


Mr. Alan B. Daughtry
Attorney-at-Law
1221 McKinney, Suite 4100
One Houston Center
Houston, TX 77010
Honorable Bruce Priddy
116th District Court
George L. Allen, Sr. Courts Bldg.
600 Commerce St., Ste. 620A
Dallas, TX 75202

RE:   Case Number:  10-0960
      Court of Appeals Number:  05-10-01067-CV
      Trial Court Number:  DC-09-02095

Style:      IN RE  XL SPECIALTY INSURANCE COMPANY AND CAMBRIDGE INTEGRATED
      SERVICES GROUP, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk


                                       |cc:|Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |